G-uerry, J.,
dissenting. Even though the requests to charge on the subject of entrapment did not correctly state the principle, I am of the opinion that the defense was made by the State’s own witnesses and the defendant’s statement, 'and should have been given, although the requests were couched in language which was too favorable to the defendant’s contention. Under the evidence, the jury might have found that the defendant allowed his car to be used by others to go and get the whisky because the would-bé purchaser was sick, and that the claim of sickness and the insistence of the agent of the sheriff’s office, hired to induce the sale, amounted to seduction or undue persuasion. By the failure to charge the defendant was deprived of the benefit of this material defense.